Title: Thomas Jefferson to Archibald Stuart, 13 January 1811
From: Jefferson, Thomas
To: Stuart, Archibald


          
            Dear Sir
            Monticello Jan. 13. 12. 1811
          
            Mr Peter Derieux, to whom the inclosed letter is directed, lived some time since at the Sweet springs, but removed from thence, I never learned, with certainty, to what place, but it is believed here, to Staunton or it’s neighborhood. as in that case you will know something of him, and the letter being from his friends in France & therefore interesting to him, I take the liberty of putting it under cover to you, & of praying you to have it safely delivered to him, if in your neighborhood; and if not, then to return it to me for further enquiry after him.
          
            ever affectionately yours
            
 Th: Jefferson
          
        